Citation Nr: 1541862	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected mechanical lumbar spine strain, lumbar spine multi level degenerative facet disease and thoracic spine strain with T7-8 disc protrusion ("thoracolumbar spine disability").  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to June 2002, and from October 2005 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the Veteran's appeal, he was awarded separate 10 percent ratings for bilateral lower extremity radiculopathy as related to the service-connected thoracolumbar spine disability in a December 2013 rating decision.   The Veteran has not expressed disagreement with this action.  Accordingly, the Board focused solely on the rating for the thoracolumbar spine disability. 

The Veteran testified at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran also attended a formal hearing at the Regional Office before a Decision Review Officer in January 2014.  Complete transcripts of these hearings have been associated with the record. 


FINDING OF FACT

The Veteran's service-connected thoracolumbar spine disability causes limited range of motion with pain on movement as evidenced by forward flexion of at least 75 degrees, combined thoracolumbar spine range of motion of at least 210 degrees, and no evidence of ankylosis, incapacitating episodes, or abnormal gait or spinal contour. 






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for mechanical lumbar spine strain, lumbar spine multi level degenerative facet disease and thoracic spine strain with T7-8 disc protrusion, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Thoracolumbar Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  The rating criteria is based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  The Veteran's thoracolumbar spine disability is currently rated at 10 percent.  He asserts that he is entitled to a higher rating.  The rating criteria are as follows: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.................................................................................10

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine	30
      
Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine	40

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire spine	100

		
As noted above, lumbar spine disabilities with evidence of intervertebral disc syndrome (IVDS) with incapacitating episodes may also be rated under the Formula for Rating IVDS.  The method which results in the higher rating will be used.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months	10

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months	20

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months	40

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months	60

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 


B.  Analysis

The Veteran appeals an April 2012 rating decision that continued a 10 percent rating for a service-connected thoracolumbar spine disability.  The thoracolumbar spine disability characterizes multiple disabilities that the Veteran has affecting the lumbar spine including mechanical lumbar spine pain, lumbar spine multi-level degenerative facet disease, and thoracic spine strain with T7-8 disc protrusion.  The Veteran contends that he is entitled to a higher rating due to constant pain with any motion of the lumbar spine.  

The Veteran's record is comprised primarily of VA treatment records from the Omaha VA Medical Center, private treatment records from the Family Chiropractic Care Center, and lay statements from the Veteran, his friends and his family members.  Although these records discuss the Veteran's complaints of pain, limited abilities, and treatment regimen, these records failed to provide range of motion tests and/or identify incapacitating episodes needed to rate the Veteran's thoracolumbar spine disability.  Accordingly, VA scheduled the Veteran for two examinations over the course of the appeal period to properly evaluate his service-connected disability.  The examination results prepared in December 2010 and September 2013 were consistent with a 10 percent rating, and no higher.  

The December 2010 VA spine examination noted forward flexion at 90 degrees, extension at 20 degrees, bilateral lateral flexion at 30 degrees each, and bilateral lateral rotation at 30 degrees each.  Objective evidence of pain was seen on active range of motion.  Forward flexion of 90 degrees is more than the 60 degree maximum allowable for a 20 degree rating.  Furthermore, the Veteran had a combined thoracolumbar spine range of motion of 230, which is greater than the 120 degree maximum for a 20 percent rating.  Also, even though the Veteran reports a history of muscle spasm of the lumbar spine and localized tenderness, these symptoms did not cause either abnormal gait or abnormal spinal contour to warrant the higher 20 percent rating.   And, finally, the examination failed to show evidence of ankylosis, favorable or unfavorable, which would be consistent with even higher rating criteria.  

The September 2013 VA spine examination revealed a decrease in range of motion, but did not amount to levels consistent with the next higher 20 percent rating.  Forward flexion was at 90 degrees.  Extension was at 25 degrees.  Bilateral lateral flexion was at 30 degrees each.  Bilateral lateral rotation was at 25 degrees each.  Forward flexion continued to be above the 60 degree threshold for a 20 percent rating.  Furthermore, the combined thoracolumbar range of motion was at 225 degrees, which was significantly above the 120 degree threshold for a 20 percent rating.  As with the previous examination, there was also no evidence of abnormal gait or abnormal spinal contour, or ankylosis, favorable or unfavorable, which would be consistent with even higher rating criteria.  

Even if the Board, giving the Veteran the benefit of the doubt, rated his thoracolumbar spine disability on range of motion where pain was noted, it still would not meet the 20 percent rating criteria.  The Veteran had pain with forward flexion at 75 degrees and a combined thoracolumbar spine range of motion at 170 degrees (extension at 15 degrees, bilateral lateral flexion at 20 degrees each, and bilateral lateral rotation at 25 degrees each). 

In light of the Veteran's complaints that the examinations did not reflect his true range of motion because he was on pain medications during the examinations, thus allowing him to have a greater range of motion than he otherwise would, VA requested an addendum opinion in January 2014 as to the level of limitation based on a flare up.  The examiner was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's claimed joints and spine are used repeatedly over a period of time beyond the repeated range of motion as performed during the VA examinations.  The examiner was also unable to provide this information in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups".  Given that the Veteran was not experiencing a flare up at the time of this examination, the examiner could not provide an opinion of his functional ability during a flare up.  

If a medical expert is unable to make such a determination as to what the Veteran's limitations during a flare up would be, the Board is unable to make such a determination and must rely on the evidence of record.  Presently, the evidence of record demonstrates that the Veteran has range of motion consistent with a 10 percent rating.  In light of the Veteran's current treatment regimen, which has been relatively effective, it appears unlikely that there will be an opportunity where a flare up would be seen.  However, if the Veteran does experience a flare up, the Board suggests that the Veteran attempt to have range of motion testing performed by his primary care physician or other medical professional for a more accurate measure of his range of motion during a flare-up, as asserted by the Veteran.  

Certainly the Veteran experiences functional impairment due to his back condition, as well as constant pain.  However, the focus is on his remaining abilities, and the fact is, even with his pain levels, he retains the ability to move his lumbar spine beyond the criteria defined for higher ratings.  

The Board also considered a higher rating under IVDS with incapacitating episodes.  However, the Veteran's treatment records do not demonstrate that he has had physician prescribed bedrest.  Furthermore, the Veteran has not argued as such.  Accordingly, the IVDS rating criteria is inapplicable. 

Based on the record, the Veteran's thoracolumbar spine disability is 10 percent disabling.  A higher rating is not warranted at this time. 

The Board has also considered whether the claim should be referred to the Director of the VA Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

C.  Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service-connected thoracolumbar spine disability.   The Veteran's service-connected spine disability is manifested by signs and symptoms such as limitation of motion and pain.  These signs and symptoms, and their resulting impairments, are specifically contemplated by the rating schedule, which considers pain and how pain functionally limits the Veteran's range of motion.  Rating criteria corresponding to thoracolumbar spine disabilities contemplate functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243.  Therefore, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.   As such, referral for extraschedular consideration is not warranted here.

The Board notes that the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating criteria associated with the appealed issue as reflected by the assigned rating.   As explained above in denying a higher rating, the Board considered the criteria for higher schedular ratings, but it upheld the rating assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Finally, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) can be inferred when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however, the Veteran testified he continues to work at least approximately 30 hours per week, so unemployability is not currently at issue.


II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to this claim in  December 2010 and March 2011 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded two VA examinations pertinent to the increased rating claim on appeal.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

Additionally, the Veteran testified at a hearing before the Board in May 2015.  A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairments, as well as the effect of his thoracolumbar spine disabilities on his daily life and employability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

A rating in excess of 10 percent for service-connected mechanical lumbar spine strain, lumbar spine multi level degenerative facet disease and thoracic spine strain with T7-8 disc protrusion, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


